Case 18-03098-KLP   Doc 16    Filed 11/07/18 Entered 11/07/18 16:37:04   Desc Main
                             Document      Page 1 of 18
Case 18-03098-KLP   Doc 16    Filed 11/07/18 Entered 11/07/18 16:37:04   Desc Main
                             Document      Page 2 of 18
Case 18-03098-KLP   Doc 16    Filed 11/07/18 Entered 11/07/18 16:37:04   Desc Main
                             Document      Page 3 of 18
Case 18-03098-KLP   Doc 16    Filed 11/07/18 Entered 11/07/18 16:37:04   Desc Main
                             Document      Page 4 of 18
Case 18-03098-KLP   Doc 16    Filed 11/07/18 Entered 11/07/18 16:37:04   Desc Main
                             Document      Page 5 of 18
Case 18-03098-KLP   Doc 16    Filed 11/07/18 Entered 11/07/18 16:37:04   Desc Main
                             Document      Page 6 of 18
Case 18-03098-KLP   Doc 16    Filed 11/07/18 Entered 11/07/18 16:37:04   Desc Main
                             Document      Page 7 of 18
Case 18-03098-KLP   Doc 16    Filed 11/07/18 Entered 11/07/18 16:37:04   Desc Main
                             Document      Page 8 of 18
Case 18-03098-KLP   Doc 16    Filed 11/07/18 Entered 11/07/18 16:37:04   Desc Main
                             Document      Page 9 of 18
Case 18-03098-KLP   Doc 16    Filed 11/07/18 Entered 11/07/18 16:37:04   Desc Main
                             Document     Page 10 of 18
Case 18-03098-KLP   Doc 16    Filed 11/07/18 Entered 11/07/18 16:37:04   Desc Main
                             Document     Page 11 of 18
Case 18-03098-KLP   Doc 16    Filed 11/07/18 Entered 11/07/18 16:37:04   Desc Main
                             Document     Page 12 of 18
Case 18-03098-KLP   Doc 16    Filed 11/07/18 Entered 11/07/18 16:37:04   Desc Main
                             Document     Page 13 of 18
Case 18-03098-KLP   Doc 16    Filed 11/07/18 Entered 11/07/18 16:37:04   Desc Main
                             Document     Page 14 of 18
Case 18-03098-KLP   Doc 16    Filed 11/07/18 Entered 11/07/18 16:37:04   Desc Main
                             Document     Page 15 of 18
Case 18-03098-KLP   Doc 16    Filed 11/07/18 Entered 11/07/18 16:37:04   Desc Main
                             Document     Page 16 of 18
Case 18-03098-KLP   Doc 16    Filed 11/07/18 Entered 11/07/18 16:37:04   Desc Main
                             Document     Page 17 of 18
Case 18-03098-KLP   Doc 16    Filed 11/07/18 Entered 11/07/18 16:37:04   Desc Main
                             Document     Page 18 of 18
